Citation Nr: 1523091	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-20 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A. Bordewyk
INTRODUCTION

The Veteran served on active duty from January 1986 to July 1990, January 1991 to June 1991, and April 1998 to July 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for headaches.

The Veteran and his spouse provided testimony during a hearing before the undersigned at the RO in March 2015.  A transcript is of record.  

In March 2015, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2014).

At the Board hearing, the Veteran and his representative indicated that a claim for service connection for traumatic brain injury (TBI) had been initiated.  The Board notes that service connection for TBI was denied in an April 2015 rating decision and has not yet been appealed.  Therefore, the issue will not be considered further at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he began to experience headaches during his active duty service in Iraq, which was from March 2003 to April 2004.  VA treatment records have documented diagnoses of migraines as well as chronic daily headaches with muscle contraction and migrainous features.  A February 2009 MRI revealed evidence of trace microvascular disease and subsequent VA treatment records stated that this may be connected to his service-connected OSA.  A December 2014 MRI noted presumable chronic small vessel ischemic changes as well as minimal paranasal sinus disease and questionable gas fluid level present within the right maxillary antrum.  The evidence of record does not indicate whether the MRI findings are connected to the Veteran's complaints of chronic headaches.   

The Veteran claims to have continued to experience headaches ever since his service in Iraq and that they have worsened over time.  During the Board hearing, the Veteran also alleged a possible connection between his current headaches and his service-connected posttraumatic stress disorder (PTSD).  In addition, VA treatment records indicate a possible connection between the Veteran's headaches and his currently service-connected obstructive sleep apnea (OSA).  

Under the circumstances, the Board finds that a VA examination and etiology opinion must be obtained in order to determine whether the Veteran has a disability manifested by headaches, which was incurred during or as a result of service, or which is caused or aggravated by his service-connected OSA and/or PTSD.  

In addition, during the Board hearing, the Veteran reported that he sought treatment with a private provider for headaches within one year of his discharge from service in 2004.  See Board Hearing Transcript (Tr.) at 7.  However, he has not identified the name of this treatment provider.  As such, on remand the Veteran should be asked to identify the name and location of the treatment provider he saw beginning in 2004 or 2005 and provide authorization for VA to obtain those records.  
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide releases authorizing VA to obtain all records of private treatment with the private provider referenced during the Board hearing.  See Board Hearing Tr. at 7.

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.  

2.  Once the above development has been completed, provide the Veteran with a VA examination to determine the nature and etiology of any disability exhibited by headaches.  The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current disabilities manifested by headaches, and should comment on whether the February 2009 and December 2014 MRI findings are related to the claimed headaches.  

For each disability exhibited by headaches identified, the examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to a disease or injury in service, including the Veteran's reports of headaches during service in Iraq.  

If not, is it at least as likely as not (50 percent probability or more) that any current disability manifested by headaches was caused or aggravated by the Veteran's service-connected OSA and/or PTSD?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.   

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Then readjudicate the claim, and issue a supplemental statement of the case, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




